Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

OFFICE ACTION
 This final office action is a response to the communication filed on 11/10/2022. 
The amendment does not overcome the prior art of record Hou (US 2016/0236580) and the remarks are not persuasive, therefore, the rejection based on Hou is maintained.

Claims 1-12 are pending.

 				Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) The claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
 	(a)(2) The claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-12 are rejected under 35 U.S.C. 102(a) (1) being anticipated by the prior art of record Hou (US 2016/0236580)
Regarding claim 1 and similarly recited claim 12, the prior art discloses:
A motor vehicle (fig 1), comprising: 
an electric traction energy storage (Battery 415 in fig  4A); 
a first direct current (DC) voltage converter (Converter 485) having a first side and a second side (left side and right side of converter 485); 
a second DC voltage converter (Converter 490) having a first side and a second side (left side and right side of converter 490); and 
a contact device (Switch 445 in fig 4A) configured to electrically connect to a vehicle-external energy source (AC power source 410), wherein the first sides of the first and second DC voltage converters (left sides of converters 485, 489) are electrically connected in series (fig 4A clearly shows left sides (first sides) of converters 485, 489 are electrically connected in series), the contact device (Switch 445 in fig 4A) is electrically connected to the first sides of the first and second DC voltage converters (fig 4A clearly shows the contact device (switch 445) electrically connected to the first sides  of converter (left sides of converters 485, 489)), and the traction energy storage (Battery 415) is electrically connected to the second sides of the DC voltage converters (fig 4A clearly shows the battery 415 electrically connected to the second sides of the DC converter (the right sides of converters 485, 489)).
(Claim 2) wherein the second sides of the first and second DC voltage converters (485, 490) are connected in parallel (shown in fig 4A).
(Claim 3) wherein at least one of the first and second DC voltage converters is operable bidirectionally (par 110).
(Claim 4) an onboard low-voltage network (low voltage charger (abstract)), wherein at least one of the first and second DC voltage converters is designed for a voltage at the first side corresponding to the voltage of the onboard low-voltage network (fig 4A, first side of  at least one of the first and second DC voltage converters for low voltage battery 425) .
(Claim 5) wherein the onboard low-voltage network is connected to the first side of at least one of the first and second DC voltage converters (fig 4A, first side of  at least one of the first and second DC voltage converters coupled low voltage battery 425).
(Claim 6) wherein the onboard low-voltage network is connected to a terminal corresponding to a high potential of the first DC voltage converter (485) and to a terminal corresponding to a low potential of the second DC voltage converter (490).
(Claim 7) wherein the contact device (445) is designed for connection to an energy source (410) providing a safety extra-low voltage.
(Claim 8) a switching device (495) arranged between the contact device and the first and second DC voltage converters and including at least one of a semiconductor switch and a contactor.
(Claim 9) wherein at least one of the contact device and the first and second DC voltage converters are designed for continuous conducting of currents greater than or equal to 100 A (par 122).
(Claim 10) wherein the contact device includes a movable current collector (in BJT power switch (par 70, 82, 91, 99, 102) wherein the current collector is designed for contacting a contact arrangement of the energy source.
(Claim 11) wherein the motor vehicle (fig 1) includes a communication device for communicating with the vehicle-external energy source (in fig 1).

		Response to Applicant Remarks
The Applicant asserts that Hou is not understood to teach the limitation:
 “wherein the first sides of the first and second DC voltage converters are electrically connected in series, the contact device is electrically connected to the first sides of the first and second DC voltage converters” as recited in claim 1.

		
Examiner Response
The examiner points out the Hou clearly teaches this limitation in fig 4A as specifically detailed below:
Hou fig 4A shows:
wherein the first sides of the first and second DC voltage converters are electrically connected in series (fig 4A clearly shows left sides (first sides) of converters 485, 489 are electrically connected in series), the contact device is electrically connected to the first sides of the first and second DC voltage converters (fig 4A clearly shows the contact device (switch 445) electrically connected to the first sides  of converter (left sides of converters 485, 489)), 
		
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 



Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL DINH whose telephone number is 571-272-1890.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s Supervisor, Jack Chiang can be reached on 571-272-7483.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. 
To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. 
For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197(toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAUL DINH/Primary Examiner, Art Unit 2851